           Case 2:20-cv-00373-JAM-AC Document 16 Filed 05/29/20 Page 1 of 1


 1
 2
 3
                            UNITED STATES DISTRICT COURT
 4
 5                          EASTERN DISTRICT OF CALIFORNIA
 6                                 SACRAMENTO DIVISION
 7
 8                                                 Case No.: 2:20-cv-00373-JAM-AC
     Colette Bonnett,
 9                                                           ORDER
10                    Plaintiff,
11         vs.
12 IQ Data International, Inc./ Rent Collect
   Global,
13
14                    Defendant.
15
16
           Based on the Stipulation of counsel, the case is dismissed with prejudice,
17
     each party to bear its own attorney fees and costs.
18
19
     Date: 5/28/2020                               /s/ John A. Mendez____
20
                                                   Hon. John A. Mendez
21
22
23
24
25
26
27
28
     2:20-cv-00373-JAM-AC                                                 PROPOSED ORDER
